ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 02/09/2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview with Attorney of Record Inouye, Patrick on March 4, 2022.
Instructions to amend the application were as follows:
Claim 1, 2, 5, 6, 10, 11, 14, 15, 19, 20 to be amended as follows:

1.	(Currently Amended) A tightly targeted minimally invasive therapy (TTMIT) parathyroid tissue ablating instrument, comprising:
a substance that cytotoxically ablates parathyroidal tissue within a parathyroid gland of a living human during application in the parathyroidal tissue of therapeutically sufficient units of an electromagnetic energy having a frequency only ranging from ultraviolet to visible to near infrared;
wherein the substance is at least one of a mitochondrial agent, gentian violet, and methylene blue;

an electromagnetic energy treatment device configured to apply the therapeutically sufficient units of the electromagnetic energy within a thermal range that is non-cytotoxic to the parathyroidal tissue to the substance after the substance has been introduced by the substance delivery device into the parathyroidal tissue; and
a sensor operationally coupled to the electromagnetic energy treatment device and [[a]] the sensor configured to monitor activation of the substance for the electromagnetic energy treatment device as the therapeutically sufficient units of the electromagnetic energy are applied, the electromagnetic energy treatment device further configured to modulate applying the therapeutically sufficient units of the electromagnetic energy once the substance has been activated. 

2.	(Currently Amended) The TTMIT parathyroid tissue ablating instrument in accordance with Claim 1, further comprising: the electromagnetic energy treatment device further configured to stop applying the electromagnetic energy [[when]] once the substance has been activated.   

5.	(Currently Amended) A tightly targeted minimally invasive therapy (TTMIT) parathyroid tissue ablating instrument, comprising:
a substance that cytotoxically ablates parathyroidal tissue within a parathyroid gland of a living human during application in the parathyroidal tissue of therapeutically 
a substance delivery device configured to introduce the substance into the parathyroidal tissue and to limit quantity and distribution of the substance being introduced;
wherein the substance is at least one of a mitochondrial agent, gentian violet, and methylene blue;
an electromagnetic energy treatment device configured to apply the therapeutically sufficient units of the electromagnetic energy within a thermal range that is non-cytotoxic to the parathyroidal tissue to the substance after the substance has been introduced by the substance delivery device into the parathyroidal tissue; and
a sensor operationally coupled to the electromagnetic energy treatment device and [[a]] the sensor configured to monitor activation of the substance for the electromagnetic energy treatment device as the therapeutically sufficient units of the electromagnetic energy are applied, the electromagnetic energy treatment device further configured to modulate applying the therapeutically sufficient units of the electromagnetic energy once the substance has been activated. 

6.	(Currently Amended) The TTMIT parathyroid tissue ablating instrument in accordance with Claim 5, further comprising: the electromagnetic energy treatment device further configured to stop applying the electromagnetic energy [[when]] once the substance has been activated.   

10.	(Currently Amended) A tightly targeted minimally invasive therapy (TTMIT) parathyroid tissue ablating instrument, comprising:
an electromagnetic energy treatment device configured to apply therapeutically sufficient units of an electromagnetic energy having a frequency only ranging from ultraviolet to visible to near infrared into parathyroidal tissue of a parathyroid gland of a living human;
a substance that cytotoxically ablates parathyroidal tissue within the parathyroid gland during application in the parathyroidal tissue of the therapeutically sufficient units of the electromagnetic [[energy;]] energy having a frequency only ranging from ultraviolet to visible to near infrared;
wherein the substance is at least one of a mitochondrial agent, gentian violet, and methylene blue;
a substance delivery device configured to introduce the substance into the parathyroidal tissue; and 
a sensor operationally coupled to the substance delivery device and [[a]] the sensor configured to monitor activation of the substance for the substance delivery device as the therapeutically sufficient units of the electromagnetic energy are applied, the substance delivery device further configured to limit the therapeutically sufficient units of the electromagnetic energy to a thermal range that is non-cytotoxic to the parathyroidal tissue and to control introducing the substance once the substance has been activated. 

11.	(Currently Amended) The TTMIT parathyroid tissue ablating instrument in accordance with Claim 10, further comprising: the substance delivery device further configured to stop introducing the substance once 

14.	(Currently Amended) A tightly targeted minimally invasive therapy (TTMIT) parathyroid tissue ablating instrument, comprising:
an electromagnetic energy treatment device configured to apply therapeutically sufficient units of an electromagnetic energy having a frequency only ranging from ultraviolet to visible to near infrared into a targeted radius within parathyroidal tissue of a parathyroid gland of a living human;
a substance that cytotoxically ablates parathyroidal tissue within the parathyroid gland during application in the parathyroidal tissue of the therapeutically sufficient units of the electromagnetic energy having a frequency only ranging from ultraviolet to visible to near infrared;
wherein the substance is at least one of a mitochondrial agent, gentian violet, and methylene blue;
a substance delivery device configured to introduce the substance into the parathyroidal tissue; and a sensor operationally coupled to the substance delivery device and [[a]] the sensor configured to monitor activation of the substance for the substance delivery device as the therapeutically sufficient units of the electromagnetic energy are applied within the targeted radius, the substance delivery device further configured to limit the therapeutically sufficient units of the electromagnetic energy to a thermal 
 
15.	(Currently Amended) The TTMIT parathyroid tissue ablating instrument in accordance with Claim 14, further comprising: the substance delivery device further configured to stop introducing the substance once 

19. ( Canceled) 

20. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose  or render obvious a tightly targeted minimally invasive therapy (TTMIT) parathyroid tissue ablating instrument, comprising: a substance that cytotoxically ablates parathyroidal tissue within …a living human during application in the parathyroidal tissue of therapeutically sufficient units of an electromagnetic energy having a frequency only ranging from ultraviolet to visible to near infrared; wherein the substance is at least one of a mitochondrial agent, gentian violet, and methylene blue; a substance delivery device … an electromagnetic energy treatment device configured to apply the therapeutically sufficient units of the electromagnetic energy within a thermal range that is non-cytotoxic to the parathyroidal tissue to the substance after the 
As per independent Claim 5, the prior art of record fails to disclose  or render obvious a tightly targeted minimally invasive therapy (TTMIT) parathyroid tissue ablating instrument, comprising: a substance that cytotoxically ablates parathyroidal tissue within a … living human during application in the parathyroidal tissue of therapeutically sufficient units of an electromagnetic energy having a frequency only ranging from ultraviolet to visible to near infrared; a substance delivery device … to limit quantity and distribution of the substance being introduced; wherein the substance is at least one of a mitochondrial agent, gentian violet, and methylene blue; an electromagnetic energy treatment device configured to apply the therapeutically sufficient units of the electromagnetic energy within a thermal range that is non-cytotoxic to the parathyroidal tissue to the substance after the substance has been introduced by the substance delivery device into the parathyroidal tissue; and a sensor operationally coupled to the electromagnetic energy treatment device and the sensor configured to monitor activation of the substance for the electromagnetic energy treatment device as the therapeutically sufficient units of the electromagnetic energy are applied, the electromagnetic energy treatment device further configured to modulate applying the 
As per independent Claim 10, the prior art of record fails to disclose  or render obvious  a tightly targeted minimally invasive therapy (TTMIT) parathyroid tissue ablating instrument, comprising: an electromagnetic energy treatment device configured to apply therapeutically sufficient units of an electromagnetic energy having a frequency only ranging from ultraviolet to visible to near infrared into parathyroidal tissue of a parathyroid gland of a living human; a substance that cytotoxically ablates parathyroidal tissue within the parathyroid gland during application in the parathyroidal tissue of the therapeutically sufficient units of the electromagnetic energy having a frequency only ranging from ultraviolet to visible to near infrared; wherein the substance is at least one of a mitochondrial agent, gentian violet, and methylene blue; a substance delivery device … a sensor operationally coupled to the substance delivery device and the sensor configured to monitor activation of the substance for the substance delivery device as the therapeutically sufficient units of the electromagnetic energy are applied, the substance delivery device further configured to limit the therapeutically sufficient units of the electromagnetic energy to a thermal range that is non-cytotoxic to the parathyroidal tissue and to control introducing the substance once the substance has been activated in combination with all the other features and arrangement of features as now explicitly, positively and specifically recited by the Applicants in independent Claim 10.
As per independent Claim 14, the prior art of record fails to disclose  or render obvious a tightly targeted minimally invasive therapy (TTMIT) parathyroid tissue ablating instrument, comprising: an electromagnetic energy treatment device configured to apply therapeutically 
Prior art  US 20070250139 to Kanzius discloses a RF transmitter and receiver system and method for inducing hyperthermia in a target area. More specifically, Kanzius discloses a RF transceiver for coupling a RF signal through a target area, having a transmission head having a transmission inductor having a first axis directed toward a target area, a RF generator capable of generating a hyperthermia-inducing RF signal having at least one component for transmission via the transmission head, the RF signal being capable of heating at least one of target cells and RF absorption enhancers/substances associated with target cells to thermally damage the target cells, a reception head for receiving the RF signal and having a reception 
Prior art US 20070293458 A1 to Shamsuddin et al. discloses protecting mammalian cells and tissues from the adverse effects of anticipated, planned or inadvertent exposure to radiation, particularly ionizing radiation. In particular, Shamsuddin discloses use of inositol hexaphosphate and its derivatives administered to a mammalian subject or mammalian cells prior to, during, or after exposure to radiation for the prevention or treatment of damage to such mammals and their tissues and cells from exposure to solar, nuclear, cosmic, and other forms of electromagnetic or particulate radiation, including radiation exposure such as occurs during anticancer radiotherapy.
Prior art US 20100056643 A1 to Bachynsky; Nicholas et al. discloses therapeutic pharmacological agents and methods to chemically induce intracellular hyperthermia and/or free radicals for the diagnosis and treatment of infections, malignancy and other medical conditions. Bachynsky’s disclosure further relates to a process and composition for the diagnosis or killing of cancer cells and inactivation of susceptible bacterial, parasitic, fungal, and viral pathogens by chemically generating heat, free radicals and hyperthermia-inducible immunogenic determinants such that these pathogens, infected or transformed cells are inactivated or killed without irreparable injury to non-transformed, uninfected, normal cells. More specifically, Bachynsky’s disclosure relates to the diagnosis and treatment of cancer, treatment of AIDS, and, other diseases and conditions using mitochondrial uncoupling agents, 
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants  has neither been disclosed nor is rendered obvious by the prior art of record. 
As per dependent claims 2-4 which depend upon independent base claim 1, dependent claims 2-4 are allowable due to their direct/indirect dependency on allowable base claim 1. 
As per dependent claims 6, 8, 9 which depend upon independent base claim 5, dependent claims 6, 8, 9 are allowable due to their direct/indirect dependency on allowable base claim 5. 
As per dependent claims 11-13 which depend upon independent base claim 10, dependent claims 11-13 are allowable due to their direct/indirect dependency on allowable base claim 10. 
As per dependent claims 15, 17, 18 which depend upon independent base claim 14, dependent claims 15, 17, 18 are allowable due to their direct/indirect dependency on allowable base claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        March 7, 2022